NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   NIKOLAS V. DOMINGUEZ, Appellant.
                         No. 1 CA-CR 18-0816
                                  FILED 7-30-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-108708-001
               The Honorable Warren J. Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge James B. Morse joined.
                          STATE v. DOMINGUEZ
                           Decision of the Court



C R U Z, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Appellant Nikolas V. Dominguez was given the
opportunity to file a supplemental brief and has done so. Our obligation is
to review the entire record for reversible error, State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999), viewing the evidence in the light most favorable to
sustaining the conviction and resolving all reasonable inferences against
Dominguez, State v. Guerra, 161 Ariz. 289, 293 (1989). We affirm
Dominguez’ convictions and sentences.

¶2              On the evening of February 22, 2016, Dominguez went to the
home of J.F. and his girlfriend J.S. He walked into the kitchen and sat next
to the place where J.F., a quadriplegic, was sitting. The two were co-
defendants on an unrelated criminal matter (“the Pinal case”). As the two
sat next to each other, J.F. mentioned the upcoming court hearing in the
separate criminal case. Dominguez said he was not going to court, pulled
a gun from the hoodie he was wearing and shot J.F. six times. Then, he shot
J.S. She died from her gunshot wounds before anyone could assist her, but
J.F. was still alive when a cousin came to the residence and called for help.

¶3             While at police headquarters, Dominguez admitted to
shooting J.F. and J.S. His detailed recount of events was consistent with the
account given by J.F., the only survivor. Dominguez was charged with
burglary in the first degree, first degree murder of J.S., and attempted first
degree murder of J.F. J.F. recovered from the attack and, at trial, positively
identified Dominguez as the shooter. A twelve-person jury convicted him
on all counts. Dominguez timely appealed.

¶4             In his supplemental brief, Dominguez argues, without
citation to the record as required by Rule 31.10(a)(7)(A), Ariz. R. Crim. P.,
that he was improperly denied the opportunity to: impeach the State’s
witnesses with prior inconsistent statements; introduce evidence of the
Pinal case; receive evidence that witness D.C. removed evidence from the
crime scene at victim J.F.’s request in a timely fashion, rather than on the
eve of trial; and to amend his notice of defenses according to the evidence
admitted at trial. Dominguez similarly argues the State should not have
been permitted to inform the jury at opening statements that victim J.F.
would testify that Dominguez shot him; that the court assisted the State in
prosecuting the case by asking questions during trial; that on account of


                                       2
                         STATE v. DOMINGUEZ
                          Decision of the Court
various instances of hearsay testimony allowed into evidence, his motion
for mistrial should have been granted; and that he went to trial unprepared
and without a defense. Dominguez’ arguments are without merit.

¶5            After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Dominguez was
present and represented by counsel at all critical stages of the proceedings
against him. The evidence presented, including his own post-Miranda-
warnings detailed admission to investigating officers of the manner in
which he alone shot both victims, supports the convictions, and the
sentences imposed fall within the range permitted by law. As far as the
record reveals, these proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure and Dominguez’ constitutional and
statutory rights. Therefore, we affirm Dominguez’ convictions and
sentences.

¶6             Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Dominguez of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Dominguez
has thirty days from the date of this decision to proceed, if he wishes, with
a pro per motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED:    RB




                                        3